Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. 
Regarding claims 20-21, Saeki discloses that, as illustrated in Figs. 1-2 and 13(b), a tyre (Fig. 1, item 10) comprising a tread band (Fig. 1, array of item 13), the tread band comprising: 
a plurality of grooves (Fig. 1, items 11 and 12); a plurality of blocks (Fig. 2, item 13) delimited by the plurality of grooves; a plurality of three-dimensional sipes (Fig. 2, item 14; Fig. 13(b), item 14G) formed in at least one block of the plurality of blocks (Fig. 2, item 13m; Fig. 13(b), item 13Z), the three-dimensional sipes being open on a tread surface (as shown in Fig. 2; or the tire ground contact surface) that is radially external to the tread band and extending in a direction that is incident to a forward direction (for example, lower arrow direction of circumferential direction A-A as shown in Fig. 1) defined on the tread surface;

  a second block portion (Fig. 2, item 13m or Fig. 13(b), item 13Z (not shown)) comprising a second surface (see label of a second surface in attached annotated Figure I from Fig. 13(b) in the teachings of Saeki) extending along a reference plane (see label of X’ in attached annotated Figure I) that is incident to the tread surface and facing away from the forward direction, 
wherein:	a plurality of male/female couplings (the sipe 14G shown in Fig. 13(b) consists of a wavy 2D sipe on the front surface side and a 3D sipe having alternating pyramidal projections and recesses at a position deeper than the 2D sipe (refer to patent document JP2002356105A (Fig. 3(b), items 11a and 11b) (provided); related to claim 21) ([0008], lines 10-18)) are provided between the first block portion and the second block portion (as shown in Fig. 13(b)),
the plurality of male/female couplings are formed by: a plurality of protuberances (see label of protuberances in attached annotated Figure I) that are formed on the first surface and extend from the reference plane X towards the second block portion, and a plurality of recesses (refer to label of recesses in attached annotated Figure I but at the same location of the corresponding protuberances) formed in the second surface and extending from the reference 21) that is at a distance from the tread surface (as shown).
However, Saeki does not explicitly disclose that the distance is no more than 40% of a depth (see depth of the sipe see attached annotated Figure I) of a sipe of the plurality three-dimensional sipes measured at the apex. Saeki discloses that 3D sipe at a position is deeper than the 2D sipe ([0008], lines 10-18). Thus, Saeki realizes that the distance between the apex and the tread surface in the teachings of Saeki is a result effective variable determined by the 
stiffness of the block 13Z and the function of the sipe for absorbing a water from an ice and draining to the outside of the ground contact surface ([0009]).  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the apex that is at a distance from the tread surface of no more than 40% of a depth of a sipe of the plurality of three-dimensional sipes measured at the apex) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve the sipe functions as a channel for absorbing a water film on ice and draining to the outside of the ground contact surface of the tread of the tire.
	Regarding claim 39, Saeki discloses that, as illustrated in Fig. 13 (b), in the tyre at least one sipe (Fig, 13(b), item 14G) of the plurality of sipes is open on the tread surface (as shown) and has a zigzag course (as shown).
Regarding claim 40, Saeki discloses that, as illustrated in Figs. 1-2 and 13(b), in the tyre the plurality of three-dimensional sipes (Fig. 2, item 14) extend over the tread surface in 
Regarding claim 41, Saeki discloses that, as illustrated in Fig. 1, in the tyre the plurality of blocks (Fig. 1, item 13) is formed on a shoulder region (as shown) of the tread band.
Regarding claim 42, Saeki discloses that, in general, a car tire having sipes 14Z which communicate with the vertical groove 11 sides of blocks 13Z at both ends as shown in Fig. 9 ([0004], lines 1-3). As for the shape of the above sipe 14Z, a flat (or wavy) sipe whose shape does not change in the depth direction, called “2D sipe” as shown in Fig. 10 is common in the prior art ([0005], lines 1-4). Thus, Saeki discloses that, in the tyre on a central region (as shown in Fig. 9) of the tread band that is comprised between axially opposite shoulder regions (as shown) of the tread band, blocks (Fig. 9, item 13Z) of the plurality of blocks comprise only simple two-dimensional sipes.  

    PNG
    media_image1.png
    536
    816
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 13(b) in the teachings of Saeki)
 Claims 22-35, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. (US 2009/0223613, recited JP2002356105A is provided) in view of Trombin et al. (U.S Patent No. 8,925,600).
Regarding claims 22-24, Saeki discloses that, as illustrated in attached annotated Figure I, in the tyre the pyramidal shape comprises: a quadrilateral plan (as shown) having a first (see label of the first pair of adjacent sides in attached annotated Figure I) and a second (see label of the second pair of adjacent sides in attached annotated Figure I) of adjacent sides, each pair of 
However, Saeki does not explicitly disclose that, there are two different lengths of two diagonals (i.e. one is shorter and another one is longer).
In the same field of endeavor, tyre, Trombin discloses that, as illustrated in Figs. 1-3, there are two diagonals of a quadrilateral plan formed by the first and second connecting surfaces 22, 23 which are intersected by a plane of section which is perpendicular to the plane of reference X, parallel with the traverse direction Z and extending through the vertex 21 (or
apex), define points 22a and 23a which belong to the plane of reference X, respectively (col. 8, lines 62-67; also specifically illustrated in Fig. 2). Further, Trombin discloses that, as illustrated
in Fig. 2, in particular, the angle A which represents the inclination of the first connecting surface 22 with respect to the plane of reference X is approximately 80˚ (col. 9, lines 7-11). The angle B which represents the inclination of the second connecting surface 23 with respect to the plane of reference X is approximately 25˚ (col. 9, lines 12-15). In summary, Trombin discloses that, the longer diagonal (majorly due to the smaller angle B) extends in a direction (i.e. Z direction) substantially perpendicular to the tread surface (Fig. 3, item 3), and the shorter diagonal (majorly due to the larger angle A) extends in a direction (i.e. Y direction in Fig. 3) substantially parallel to the tread surface (related to claim 23). Furthermore, Trombin discloses that, the adjacent sides of the first pair of adjacent sides are shorter than the adjacent sides of the second pair of adjacent sides (majorly due to the longer and shorter diagonals, respectively), and the adjacent sides of the first pair of adjacent sides join at an upper vertex 24).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to provide two diagonals with different lengths to the pyramidal. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
Regarding claims 25-26, Trombin discloses that, as illustrated in Figs. 2-3, the vertex 31 of the recess 30a is positioned at a second depth P2 from the tread surface 3 between 1 and 3 mm and is connected to the protuberance 20a in the region of the first connecting surface 22. For one of ordinary skilled in the art, Trombin discloses that, in the tyre the upper vertex (Fig. 2, item 31) is at a distance from the tread surface that is overlapping (or close but not overlapping related to claim 26) the claimed range of less than 1-2 mm. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the upper vertex (Fig. 2, item 31) is at a distance from the tread surface that is less than 1-2 mm. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
27, Saeki discloses that, as illustrated in attached annotated Figure I, in the tyre the adjacent sides of the second pair of adjacent sides join at a lower vertex (see label of lower vertex in attached annotated Figure I) of the protuberance (as shown) that faces a bottom part of the sipe (not shown), on a side opposite the tread surface.
	Regarding claims 28-29, Trombin discloses that, as illustrated in Fig. 2, the lower vertex (Fig. 2, item 23a) is at a distance from the bottom part (Fig. 2, item 9a) of the sipe (Fig. 2, item 9). Trombin discloses the upper vertex (Fig. 2, item 31) having a distance to the tread surface in a range of 1-2 mm (see above regarding claims 25-26). Trombin discloses the angle A (such as 80 degrees) and angle B (such as 25 degrees) in Fig. 2 (see above regarding claims 22-24). Further, Trombin discloses the vertex 21 (i.e. the apex in the teachings of applicant) is positioned at a first depth P1 (as shown in Fig. 3) from the tread surface 3, of between 2 and 4 mm, and is connected to the reference plane X by means of a first connecting surface 22 facing towards the radially external side of the sipe 9 of complex shape, in particular towards the tread surface 3, and a second connecting surface 23 facing towards the radially internal side thereof, in particular towards a bottom 9a of the above-mentioned sipe 9 of complex shape (col. 8, lines 54-61). In summary, Trombin discloses that the distance of the lower vertex (Fig. 2, item 23a) to the tread surface. Furthermore, Trombin realizes that, it should be specified that, in the present context, the term “sipe” is intended to refer to a recess which is formed in a portion of the tread band and which has a width of from 0.1 to 1.5 mm and a depth of between 1 and 15 mm (col. 2, lines 11-14). In general, Trombin discloses that, the presence of sipes of complex shape on the blocks increases the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the lower vertex is at a distance from the bottom part of the sipe that is less than 2 mm (related to claim 28) and the lower vertex is at a distance from the bottom part of the sipe that is less than 1 mm (related to claim 29)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve the performance levels of the tyre on dry and wet surfaces both during braking phase and during traction phases and when driving round bends (col. 3, lines 47-50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the lower vertex is at a distance from the bottom part of the sipe that is less than 1-2 mm. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
Regarding claims 30-31, Saeki discloses that, as illustrated in Fig. 13(b), as for the size of the block of the prior art, it has a length in the circumferential direction of the tire of 25 mm, a length in the cross direction (i.e. y direction in the teachings of applicant) of the tire of 20 mm ([0045], lines 4-6 from bottom). In the teachings of Saeki, considering each block having the length of 20 mm in the cross direction of the tire and two end areas of the block having no 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the adjacent sides of the first pair of adjacent sides are joined to the adjacent sides of the second pair of adjacent sides at respective lateral vertices that are at a distance from one another in a range between 2 mm and 5 mm (related to claim 30) and specifically, a distance from one another that is about 3 mm (related to claim 31)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve the performance levels of the tyre on dry and wet surfaces both during braking phase and during traction phases and when driving round bends (col. 3, lines 47-50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the adjacent sides of the first pair of adjacent sides are joined to the adjacent sides of the second pair of adjacent sides at respective lateral vertices that are at a distance from one another in a range between 2 mm and 5 mm and specifically a distance from one another that is about 3 mm. Doing so would increase the rigidity of the 
Regarding claims 32-33, Trombin discloses that, as illustrated in Fig. 3, the vertex 21 (i.e. the apex in the teachings of applicant) is positioned at a first depth P1 from the tread surface 3, of between 2 and 4 mm (col. 8, lines 54-55). Thus, Trombin discloses that, in the tyre the apex is positioned at a distance from the tread surface of no more than about 3 mm (overlapping related to claim 32) and at a distance from the tread surface of no more than about 2 mm (close but not overlaying related to claim 33).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the apex is positioned at a distance from the tread surface of no more than about 3 mm and at a distance from the tread surface of no more than about 2 mm. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
Regarding claim 34, Trombin discloses that, a first protuberance 20a, whose vertex (i.e. the apex in the teachings of applicant) is spaced apart from the plane of reference X (i.e. the reference plane X) by a measurement between 1 and 2.5 mm, preferably about 1.75 mm, is provided on the first surface 12 (col. 8, lines 46-49). Thus, Trombin discloses that, in the tyre the 
    It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the apex is at a distance from the reference plane X in a range between 1 mm and 2 mm. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50). 
Regarding claim 35, Trombin discloses that, a first protuberance 20a, whose vertex (i.e. the apex in the teachings of applicant) is spaced apart from the plane of reference X (i.e. the reference plane X) by a measurement between 1 and 2.5 mm, preferably about 1.75 mm, is provided on the first surface 12 (col. 8, lines 46-49). Further, Trombin discloses that, the presence of sipes of complex shape on the blocks increases the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends (col. 3, lines 45-50). Thus, Trombin realizes that the distance of the apex from the reference plane X to the depth of the sipe is a result effective variable.     
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the apex is at a distance from the reference plane of no more than 30% of the depth of the sipe measured at the apex) as a result of routine optimization of the result effective variable of the tread deformation in an effort to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the apex is at a distance from the reference plane of no more than 30% of the depth of the sipe measured at the apex. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
Regarding claim 38, Trombin discloses that, in another preferred embodiment, on the at least one of the first and second surface there is provided a first modular sequence of the first protuberance and alternating with the second recess for a total of at least three protuberances and recesses. Thus, Trombin discloses that, in the tyre at least three protuberances are formed on the first surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that in the tyre at least three protuberances are formed on the first surface. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saeki et al. and Trombin et al., further in view of Nagayasu (US 2015/0191051).
Regarding claim 36, the combination discloses the tyre includes the tread band having blocks having three-dimensional sipes. However, the combination does not explicitly disclose that the first surface (see label of the first surface in attached annotated Figure I from the teachings of Saeki) is devoid of any recess. In the same field of endeavor, pneumatic tire, Nagayasu discloses that, as illustrated in Figs. 2-3, a protrusion 30 and recess 32 that can be engage with each other are provided on the sipe wall surfaces that face each other constituting the sipes 20, at the end in the longitudinal direction of the sipes 20 that connect with a longitudinal groove 14. It is clear showing that on the first (wall) surface of the sipe 20, multiple protrusions 30 are disposed and the first (wall) surface of the sipe is devoid of any recess. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Nagayasu to have that the first (wall) surface of the sipe is devoid of any recess. Doing so would maintain the steering stability on dry road surfaces and improve the traction performance on snowy and icy road surfaces and wet road surfaces, as recognized by Nagayasu ([0007]).
Regarding claim 37, Trombin discloses that, as can clearly be seen in Fig. 2, the first and the second surfaces 12 and 13 are formed in such a manner that the distance D between the first and the second surfaces 12, 13 remains substantially constant over the extent of the sipe (col. 8, lines 36-39). Thus, Trombin discloses that, in the tyre the first and second surfaces are 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the first and second surfaces are substantially parallel to one another, so that a distance between the first and second surfaces is substantially constant along an extent of the sipe. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).     
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742